     AMY JANE LONGO Cal. Bar No. 198304
 1   Email: longoa@sec.gov
     DAVID M. ROSEN Cal. Bar No. _150880
 2   Email: rosend@sec.gov
 3   Attorneys for Plaintiff
     Securities and Exchange Commission
 4   Michele Wein Layne, Regional Director
     Alka N. Patel, Associate Regional Director
 5   444 South Flower Street, Suite 900
     Los Angeles, California 90071
 6   Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
12     SECURITIES AND EXCHANGE                     Case No. 2:16-cv-02594-TJH-FFMx
       COMMISSION,
13
                    Plaintiff,
14
             vs.
15
       PLCMGMT LLC, dba
16     PROMETHEUS LAW, JAMES A.
       CATIPAY, and DAVID A.
17     ALDRICH,
18                  Defendants.
19
20
21                 JUDGMENT AS TO DEFENDANT PLCMGMT LLC,
22                               dba PROMETHEUS LAW [126]
23
           The Securities and Exchange Commission having filed a Complaint against
24
     Defendant PLCMGMT LLC, dba Prometheus Law (“Defendant”); the court-
25
     appointed permanent receiver Thomas McNamara (“Receiver”), acting on behalf of
26
     Defendant, having consented to the Court’s jurisdiction over Defendant and the
27
     subject matter of this action; consented to entry of this Judgment without admitting or
28
                                               1
 1   denying the allegations of the Complaint (except as to jurisdiction and except as
 2   otherwise provided herein in paragraph VI); waived findings of fact and conclusions
 3   of law; and waived any right to appeal from this Final Judgment:
 4                                                 I.
 5         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
 6   permanently restrained and enjoined from violating, directly or indirectly, Section
 7   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C.
 8   § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
 9   any means or instrumentality of interstate commerce, or of the mails, or of any
10   facility of any national securities exchange, in connection with the purchase or sale of
11   any security:
12         (a)       to employ any device, scheme, or artifice to defraud;
13         (b)       to make any untrue statement of a material fact or to omit to state a
14                   material fact necessary in order to make the statements made, in the light
15                   of the circumstances under which they were made, not misleading; or
16         (c)       to engage in any act, practice, or course of business which operates or
17                   would operate as a fraud or deceit upon any person.
18         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
19   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
20   binds the following who receive actual notice of this Final Judgment by personal
21   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
22   attorneys; and (b) other persons in active concert or participation with Defendant or
23   with anyone described in (a).
24
25                                                II.
26         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
27   Defendant is permanently restrained and enjoined from violating Section 17(a) of the
28   Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
                                                   2
 1   of any security by the use of any means or instruments of transportation or
 2   communication in interstate commerce or by use of the mails, directly or indirectly:
 3         (a)    to employ any device, scheme, or artifice to defraud;
 4         (b)    to obtain money or property by means of any untrue statement of a
 5                material fact or any omission of a material fact necessary in order to
 6                make the statements made, in light of the circumstances under which
 7                they were made, not misleading; or
 8         (c)    to engage in any transaction, practice, or course of business which
 9                operates or would operate as a fraud or deceit upon the purchaser.
10         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
11   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
12   binds the following who receive actual notice of this Final Judgment by personal
13   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
14   attorneys; and (b) other persons in active concert or participation with Defendant or
15   with anyone described in (a).
16
17                                              III.
18         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
19   Defendant is permanently restrained and enjoined from violating Section 5 of the
20   Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
21   applicable exemption:
22         (a)    Unless a registration statement is in effect as to a security, making use of
23                any means or instruments of transportation or communication in
24                interstate commerce or of the mails to sell such security through the use
25                or medium of any prospectus or otherwise;
26         (b)    Unless a registration statement is in effect as to a security, carrying or
27                causing to be carried through the mails or in interstate commerce, by any
28                means or instruments of transportation, any such security for the purpose
                                                 3
 1                of sale or for delivery after sale; or
 2         (c)    Making use of any means or instruments of transportation or
 3                communication in interstate commerce or of the mails to offer to sell or
 4                offer to buy through the use or medium of any prospectus or otherwise
 5                any security, unless a registration statement has been filed with the
 6                Commission as to such security, or while the registration statement is the
 7                subject of a refusal order or stop order or (prior to the effective date of
 8                the registration statement) any public proceeding or examination under
 9                Section 8 of the Securities Act [15 U.S.C. § 77h].
10         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
11   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
12   binds the following who receive actual notice of this Final Judgment by personal
13   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
14   attorneys; and (b) other persons in active concert or participation with Defendant or
15   with anyone described in (a).
16
17                                               IV.
18         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
19   Defendant shall pay disgorgement of ill-gotten gains, prejudgment interest thereon,
20   and a civil penalty pursuant to Section 20(d) of the Securities Act (15 U.S.C.
21   § 77t(d)) and Section 21(d)(3) of the Exchange Act (15 U.S.C. § 78u(d)(3)). The
22   Court shall determine the amounts of the disgorgement and civil penalty upon motion
23   of the Commission. Prejudgment interest shall be calculated from
24   November 1, 2013, based on the rate of interest used by the Internal Revenue Service
25   for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In
26   connection with the Commission’s motion for disgorgement and/or civil penalties,
27   and at any hearing held on such a motion: (a) Defendant will be precluded from
28   arguing that it did not violate the federal securities laws as alleged in the Complaint;
                                                  4
 1   (b) Defendant may not challenge the validity of the Consent or this Final Judgment;
 2   (c) solely for the purposes of such motion, the allegations of the Complaint shall be
 3   accepted as and deemed true by the Court; and (d) the Court may determine the issues
 4   raised in the motion on the basis of affidavits, declarations, excerpts of sworn
 5   deposition or investigative testimony, and documentary evidence, without regard to
 6   the standards for summary judgment contained in Rule 56(c) of the Federal Rules of
 7   Civil Procedure. In connection with the Commission’s motion for disgorgement
 8   and/or civil penalties, the parties may take discovery, including discovery from
 9   appropriate non-parties.
10
11                                               V.
12         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
13   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
14   Final Judgment.
15
16                                              VI.
17         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
18   Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
19   and without further notice.
20
21   Dated: October 31, 2019
22                                    ____________________________________
23                                    HON. TERRY J. HATTER, JR.,
24                                    UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                 5
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
